Deen, Judge,
dissenting. The jury in this case in answer to special questions found that the taxes were paid as a result of duress, and there is evidence to support this finding. The statement that the statute of limitation operates to bar the remedy rather than the debt refers to a situation *120where the creditor is seeking to recover the fund. I do not believe it is either justice or good law to hold that where an entity, whether it be individual or governmental, seizes property by duress it thereby strengthens its legal position. Whatever this payment was, it is not, under the circumstances here, a "voluntary” payment.
The sum barred by the statute of limitation was not involved on the jury trial or in the opinion of the Supreme Court on certiorari. The year and a half barred by the statute of limitation had been excluded by the auditor and the exception of law thereto had been overruled by the trial judge.
The majority opinion is correct in stating that the present remedy requires the taxpayer "to prove his true and correct tax liability.” His liability for periods of time more than three years prior to the assessment is nothing, because that time is barred by the statute of limitation. As to this sum, at least, the taxpayer has proved that he owes nothing.